Opinion issued November 7, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00129-CV
                           ———————————
        HOUSTON FORENSIC SCIENCE CENTER, INC., Appellant
                                       V.
                        TAMMY BARETTE, Appellee


                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-81317


                         MEMORANDUM OPINION

      Appellee Tammy Barette sued her former employer, appellant Houston

Forensic Science Center, Inc. (“HFSC”), for defamation relating to a press release

that accused her of misconduct as a crime scene investigator. In response to

HFSC’s motion to dismiss under the Texas Citizens Participation Act (“TCPA”),
Barette nonsuited her claims against HFSC. See TEX. CIV. PRAC. & REM. CODE

§§ 27.001–.011. The trial court denied the TCPA motion to dismiss, and HFSC

filed this interlocutory appeal. See id. § 51.014(a)(12). On appeal, HFSC argues

that its TCPA motion survived Barette’s nonsuit because it requested attorney’s

fees, costs, expenses, and sanctions. HFSC also argues that the trial court erred by

denying its motion to dismiss on the merits.

      Because we conclude that the trial court’s order denying the motion to

dismiss is void, we vacate the order and dismiss this appeal.

                                    Background

      HFSC is a local government corporation that was created by the City of

Houston to operate an independent center for analysis of forensic evidence.

Barette, who has a Ph.D. in Biological Anthropology, worked for HFSC as a crime

scene investigator. HFSC asserts that it terminated her employment because she

failed to follow policies regarding the equipment used to test evidence.

      After HFSC terminated Barette’s employment, it issued a press release

stating that a crime scene investigator had been terminated due to the use of testing

equipment that led to false negative results. Later, employees of HFSC identified

Barette to news organizations, which identified her by name in their reporting.

      Barette sued HFSC for defamation per se based on the press release. She

denied the allegations in the press release and later news stories, asserting that they


                                          2
included multiple false statements. HFSC filed a combined plea to the jurisdiction

and motion to dismiss Barette’s claim for defamation per se under the TCPA.

HFSC argued that Barette could not prove a prima facie case of defamation per se

with clear and specific evidence. HFSC specifically challenged Barette’s ability to

show falsity, fault, and damages. HFSC also argued that it was entitled to dismissal

under the TCPA because it was immune from intentional torts under the Texas

Tort Claims Act (“TTCA”). HFSC requested “affirmative relief” of “court costs,

reasonable attorney’s fees, other expenses incurred in defending the claim as

justice and equity may require,” and sanctions.

      Three days after HFSC filed its combined motion, Barette amended her

petition, dropping claims of defamation per se against HFSC and adding claims of

defamation per se against four employees of HFSC. HFSC filed a supplemental

brief on its pending TCPA motion to dismiss, arguing that its request for attorney’s

fees, costs, and expenses under the TCPA survived Barette’s nonsuit.

      The trial court denied both the plea to the jurisdiction and the TCPA motion

to dismiss, and HFSC appealed.

                                     Analysis

      On appeal, HFSC raises two issues, challenging only the trial court’s ruling

on the TCPA dismissal motion.




                                         3
      The procedural posture of this case is unusual. In the trial court, HFSC

challenged the same claim—defamation per se—by asserting both that the court

lacked subject-matter jurisdiction due to governmental immunity and by asking the

court to dismiss the claim and award attorney’s fees, costs, expenses, and

sanctions. When a court lacks subject matter jurisdiction because a party is

“immune from a pending claim, any court decision regarding that claim is advisory

to the extent it addresses issues other than immunity, and the Texas Constitution

does not afford courts jurisdiction to make advisory decisions or issue advisory

opinions.” Rusk State Hosp. v. Black, 392 S.W.3d 88, 95 (Tex. 2012).

      Sovereign immunity is a common-law doctrine that protects the state from

suit or liability unless there exists an express constitutional or statutory waiver of

immunity. See City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011);

Tooke v. City of Mexia, 197 S.W.3d 325, 331 (Tex. 2006). “Governmental

immunity operates like sovereign immunity to afford similar protection to

subdivisions of the State, including counties, cities, and school districts.” Harris

Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004). Ordinarily, an entity claiming

governmental immunity is a political subdivision.         Rosenberg Dev. Corp. v.

Imperial Performing Arts, Inc., 571 S.W.3d 738, 748 (Tex. 2018). However, when

“the governing statutory authority demonstrates legislative intent to grant an entity

the ‘nature, purposes, and powers’ of an ‘arm of the State government,’ that entity


                                          4
is a government unit unto itself.” Ben Bolt-Palito Blanco Consol. Indep. Sch. Dist.

v. Tex. Political Subdivisions Prop./Cas. Joint Self-Ins. Fund, 212 S.W.3d 320, 325

(Tex. 2006) (citing Harris Cty. Flood Control Dist. v. Mann, 140 S.W.2d 1098,

1101 (Tex. 1940)).

      A local government corporation may be created under the authority of the

Transportation Code “to aid and act on behalf of one or more local governments to

accomplish any governmental purpose of those local governments.” TEX. TRANSP.

CODE § 431.101(a). A local government corporation is defined as “a governmental

unit as that term is used” in the TTCA, and its operations are expressly defined as

“governmental, not proprietary, functions.” Id. § 431.108. Thus, the Transportation

Code demonstrates the legislative intent for local government corporations to be

governmental units protected by governmental immunity. See Rosenberg Dev.

Corp., 571 S.W.3d at 748; Ben Bolt-Palito, 212 S.W.3d at 325; Ray Ferguson

Interests, Inc. v. Harris Cty. Sports & Convention Corp., 169 S.W.3d 18, 22 (Tex.

App.—Houston [1st Dist.] 2004, no pet.) (concluding that a local governmental

corporation was protected by governmental immunity).

      The TTCA provides a limited waiver of sovereign or governmental

immunity for certain negligent acts by governmental employees. TEX. CIV. PRAC.

& REM. CODE § 101.021; see Mission Consol. Indep. Sch. Dist. v. Garcia, 253
S.W.3d 653, 655 (Tex. 2008) (TTCA is limited waiver of both sovereign and


                                        5
governmental immunity); Rogge v. City of Richmond, 506 S.W.3d 570, 574 (Tex.

App.—Houston [1st Dist.] 2016, no pet.). But it does not waive immunity for

intentional torts. TEX. CIV. PRAC. & REM. CODE § 101.057.

      HFSC attached evidence to its combined plea to the jurisdiction and TCPA

motion to dismiss. The evidence included the certificate of formation and two

certificates of amendment showing that HFSC is a local government corporation

created under Chapter 431 of the Transportation Code. It also attached a City of

Houston resolution authorizing the creation of HFSC, a letter from the

incorporators to the City Secretary, and a City of Houston resolution approving

bylaws for HFSC, all of which referenced the fact that HFSC was a local

government corporation.

      In her original petition, Barette sued HFSC for defamation per se.

Defamation per se is an intentional tort for which the TTCA does not waive

immunity. See Davis v. City of Aransas Pass, No. 13-17-00455-CV, 2018 WL
4140633, at *2 (Tex. App.—Corpus Christi Aug. 29, 2018, no pet.) (mem. op.);

Patrick v. McKinney Hous. Auth., No. 05-01-00826-CV, 2002 WL 535467, at *2

(Tex. App.—Dallas Apr. 11, 2002, no pet.) (mem. op.); see also Collins v. Ison-

Newsome, 73 S.W.3d 178, 182 (Tex. 2001) (defamation is an intentional tort);

Leatherwood v. Prairie View A & M Univ., No. 01-02-01334-CV, 2004 WL
253275, at *3 (Tex. App.—Houston [1st Dist.] Feb. 12, 2004, no pet.) (mem. op.)


                                       6
(same). Barette did not allege any ultra vires acts or any other basis for a waiver of

immunity. Accordingly, we conclude that HFSC was immune from suit for

defamation per se.

      Because HFSC was immune from suit, the trial court lacked subject matter

jurisdiction to take any action regarding the defamation per se claim except to

dismiss it. See Rusk State Hosp., 392 S.W.3d at 95. In the trial court, in response to

HFSC’s assertion of governmental immunity, Barette nonsuited her defamation per

se claim. This mooted HFSC’s plea to the jurisdiction because after the nonsuit,

there was no “live, non-abstract question of law that, if decided, would have a

binding effect on the parties.” Heckman v. Williamson Cty., 369 S.W.3d 137, 147

(Tex. 2012).

      In this appeal, HFSC argues that the TCPA applied to its claim and that it

was entitled to dismissal and a monetary award under the cost-shifting provisions

of the TCPA. See TEX. CIV. PRAC. & REM. CODE § 27.009; State ex rel. Best v.

Harper, 562 S.W.3d 1, 19 (Tex. 2018). But the Texas Constitution prohibits

advisory opinions, so the trial court never had jurisdiction to do anything other

than dismiss the defamation per se claim. See Rusk State Hosp., 392 S.W.3d at 95;

Heckman, 369 S.W.3d at 147. We need not decide whether the TCPA motion to

dismiss survived Barette’s nonsuit because, on the facts of this case, the trial court

lacked jurisdiction to consider that question at all.


                                           7
      We conclude that the trial court did not err by refusing to grant the TCPA

motion to dismiss. However, because the trial court lacked jurisdiction to consider

the TCPA motion to dismiss a claim over which it lacked jurisdiction, we conclude

that the order denying the motion to dismiss was void. The order denying the

motion to dismiss is the sole basis for appellate jurisdiction over this interlocutory

appeal. Because the order is void, we lack jurisdiction to consider the merits of the

appeal. See Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 624 (Tex.

2012).

                                    Conclusion

      We vacate the trial court’s order denying the TCPA motion to dismiss, and

we dismiss this appeal. See TEX. R. APP. P. 43.2.




                                              Peter Kelly
                                              Justice

Panel consi sts of Justices Kelly, Hightower, and Countiss.




                                          8